ORDER

PER CURIAM.
F.A. Chapman & Carol Chapman (Chap-mans) appeal from the denial of their motion to contest jurisdiction and set aside revival of judgment against them. On appeal, Chap-mans contend that the trial court erred in denying their motion to set aside the revival of judgment against them because the revival was void in that the trial court, in 1991, had lacked jurisdiction to enter the order on the motion of St. Louis County Bank for the reason that St. Louis County Bank was a nonexistent legal entity at the time.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claim of error to be without merit. No error of law appears. An extended opinion would have no precedential value. The parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and the reasons for this order.
*935The judgment is affirmed in accordance with Rule 84.16(b).